Title: From George Washington to Samuel Huntington, 8 May 1781
From: Washington, George
To: Huntington, Samuel


                        Sir

                            Head Quarters New Windsor 8th May 1781
                        
                        I have been honored with your Excellency’s favors of the 26th and 29th ulto with the inclosures to which you
                            refer—They shall be duly attended to.
                        Under cover of the letter of the 26th is one from General Gates to Congress, indorsed by the Secretary
                            "Ordered to be transmitted to the Commander in Chief." without any particular directions respecting the subject of it.
                            Congress have been informed of the instructions which had been given to General Greene relative to bringing on the enquiry
                            upon General Gates as early as circumstances would admit, and they have been advised that it was deemed impracticable at
                            the time to hold a Court at the southern Army for the reasons given to General Greene by the Board of General and Feild
                            Officers consulted upon the occasion. General Gates has also been furnished with these Reasons—There remain but two
                            methods of determining the matter speedily, in a military way—directing General Greene to order a Court of Enquiry
                            immediately and at all events—or taking depositions at the Southward and bringing them before a Court in this Army.
                        I am sorry that I am obliged so often to wound the feelings of Congress with accounts of our distressed
                            situation on the score of provisions, but duty calls upon me to represent what it is not in my power by my utmost
                            exertions, to prevent.
                        Your Excellency will perceive, by Copies of letters from General Heath of the 6th instant and from Brigr Genl
                            Clinton of the 30th of April and 4th instant, to what an alarming situation we are reduced at these posts and upon the
                            Northern Frontier. Upon the receipt of Genl Clintons letter of the 30th ulto, I, upon the 5th, sent off
                            34 Barrels of Beef, which was every ounce in the Magazine and 50 Barrels of Flour to Albany. I am now, upon receiving the
                            letter of the 4th sending off 100 out of 131 Barrels in the Magazine of Meat I have not a Barrel to send. The Quarter
                            Master is unable to transport what is at the distant Magazines, and the States neither do that, or send in Beef Cattle
                            agreeable to requisition.
                        I have written most pressingly to the President of Pennsylvania for a supply of Flour, and that nothing may
                            be left unessayed on my part, I am going to send Major General Heath to the Eastern States purposely to represent our
                            distresses for Meat in their true Colours, and to point out to them the inevitable consequences of a failure in the
                            noncompliance with the requisitions upon them. Whether this will have any better effect than my frequent applications by
                            letter, I cannot say; but of this I am certain, that if there is not a very great and sudden change of
                            measures it will be next to impossible to keep the Army together.
                        To add to our present embarrassments, application has just been made to me by Colonel Menonville, who is sent
                            forward by Count Rochambeau, to know in what manner it will be most convenient to us to make payment for a very large
                            quantity of provisions, with which, Doctor Franklin, in behalf of the United States, has contracted to supply the French
                            Army. Colonel Menonvilles instructions have reference to Resolves of Congress and letters which have passed between your
                            Excellency and Count Rochambeau on the Subject, but as I am totally a stranger to the whole transaction, I have been under
                            the necessity of referring him to Congress, and have taken the liberty to give him letters of introduction to your
                            Excellency.
                        As Colonel Menonville was very pressing with me to know whether I could give him any assurances of the
                            provision being furnished, and at what places it would be most proper to deposit it, I could only tell him, that some of
                            what had been required of the States for the subsistence of the Army could possibly be spared, because, the requisitions
                            were they fully complied with, would not be more than adequate to our own wants. I gave him my opinion as to the proper
                            places of deposit, in as particular a manner as the uncertainty of our plan of operations would admit.
                        Colo. Menonville is likewise charged by the Count Rochambeau, to sollicit some heavy Iron Cannon for the
                            Works at Newport, in place of the Brass Battering Cannon which are at present in them, and which there will be a necessity
                            of removing should the Army remove. When I told him that I knew of nine belonging to the Continent but what were in use,
                            he informed me he understood that there were some in New Hampshire which had been imported for the 74 Gun Ship now upon
                            the Stocks. Upon this, I promised him to mention the matter to Congress, and to recommend a compliance with his request,
                            if the Cannon should be there and can be spared without inconvenience. I have the Honor to be with very great Respect Yr
                            Excellency’s most obt Servt
                        

                        
                             Go: Washington
                        
                    